PER CURIAM.
By petition for a writ of certiorari we are requested to review a decision of a District Court of Appeal, which allegedly conflicts with prior decisions of this Court and another District Court of Appeal. See United States of America v. Griffin et al., 164 So.2d 883.
Our initial examination of the petition and record suggested a possible jurisdictional conflict. We issued the writ and have heard arguments on both jurisdiction and merits.
After a thorough consideration of the petition and record we are now led to conclude that no jurisdictional conflict of decisions is present. Finding, therefore, that the writ was improvidently issued, it is hereby discharged.
It is so ordered.
ROBERTS, Acting C. J., and THOR-NAL, O’CONNELL, CALDWELL and ERVIN, JJ., concur.
DREW, C. J., heard the argument but did not participate in the decision.